DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 27, 2019.
	Claims 1-27 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-14, and 16-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24  of copending Application No.  16/698,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the chart below:
Claim
Instant App '375
Claim
Ref App 16698368
1
A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the aggregated resource requirement comprises an energy credit requirement; a forward resource market circuit structured to access a forward market for energy; a controller, comprising: an artificial intelligence (AI) circuit structured to configure a transaction on the forward market for energy in response to the aggregated resource requirement; a machine resource acquisition circuit structured to automatically solicit the configured transaction on the forward market for energy; and wherein the Al circuit is further structured to iteratively improve the configured transaction to improve a task outcome of the fleet of machines.  
1, 4
A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task; a forward resource market circuit structured to access a forward market for energy; a controller, comprising: an artificial intelligence (AI) circuit structured to configure a transaction on the forward market for energy in response to the aggregated resource requirement; a machine resource acquisition circuit structured to automatically solicit the configured transaction on the forward market for energy; and wherein the AI circuit is further structured to iteratively improve the configured transaction to improve a task outcome of the fleet of machines....  comprises at least one outcome selected from a group consisting of: utilization of energy credits
2
The system of claim 1, wherein the task comprises a task selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement.  
2
 the task comprises a task selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement.
3
The system of claim 1, wherein the transaction of energy on the forward market of energy comprises one of buying or selling energy credits.  
3
the transaction of energy on the forward market of energy comprises one of buying or selling energy.
5
The system of claim 4, wherein the task outcome comprises at least one outcome selected from a group consisting of: utilization of energy credits, lower cost of operation, superior product or outcome delivery, lower network utilization, lower compute resource usage, and lower data storage usage.  
4
 utilization of energy credits, lower cost of operation, superior product or outcome delivery, lower network utilization, lower compute resource usage, and lower data storage usage.
6
The system of claim 1, further comprising a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the machines using a plurality of the configured transactions on the forward market for energy.  
5
a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the machines using a plurality of the configured transactions on the forward market for energy.
7
The system of claim 6, wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component.  
6
a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component.
8
The system of claim 1, wherein the Al circuit further comprises a component selected from a list of components consisting of a machine learning component, an expert system component, and a neural network component.  
7
a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component.
9
The system of claim 1, further comprising a market forecasting circuit structured to predict a forward market price of one of an energy credit or an energy resource on the forward market for energy, and wherein the configured transaction comprises a transaction of the one of the energy credit or the energy resource.  
8
a market forecasting circuit structured to predict a forward market price of one of an energy resource or an energy credit on the forward market for energy, and wherein the configured transaction comprises a transaction of the one of the energy resource or the energy credit.
10
The system of claim 9, wherein the Al circuit is further structured to iteratively improve the prediction of the forward market price of the one of the energy credit or the energy resource.  
9
the AI circuit is further structured to iteratively improve the prediction of the forward market price of the one of the energy resource or the energy credit.
11
The system of claim 1, further comprising a market forecasting circuit structured to predict a forward market price of an energy storage capacity on the forward market for energy.  
10
 a market forecasting circuit structured to predict a forward market price of an energy storage capacity on the forward market for energy.
12
The system of claim 11, wherein the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve a utilization of the energy storage capacity in response to the historical external data.  
11
the AI circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve a utilization of the energy storage capacity in response to the historical external data.
13
The system of claim 11, wherein the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve the prediction of the forward market price of the energy storage capacity on the forward market for energy.  
11, 9
the AI circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve a utilization of the energy storage capacity in response to the historical external data...iteratively improve the prediction of the forward market price of the one of the energy resource or the energy credit.
14
The system of claim 12, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.  
12
 at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.
16
A method, comprising: determining an aggregate resource requirement for a fleet of machines to perform a task, wherein the aggregated resource requirement comprises an energy credit requirement; accessing a forward market for energy; configuring a transaction on the forward market for energy in response to the aggregated resource requirement; soliciting the configured transaction on the forward market for energy; and iteratively improving the configured transaction to improve a task outcome of the fleet of machines.  
13
A method, comprising: determining an aggregate resource requirement for a fleet of machines to perform a task; accessing a forward market for energy; configuring a transaction on the forward market for energy in response to the aggregated resource requirement; soliciting the configured transaction on the forward market for energy; and iteratively improving the configured transaction to improve a task outcome of the fleet of machines.
17
The method of claim 16, further comprising adaptively improving a utilization of a resource corresponding to the aggregated resource requirement.  
14
comprising adaptively improving a utilization of a resource corresponding to the aggregated resource requirement
18
The method of claim 17, wherein the adaptively improving the utilization of the resource comprises performing a plurality of the configured transactions, and adjusting at least one transaction parameter selected from the parameters consisting of: transaction amounts, transaction resource types, and transaction timing values.  
15
 adaptively improving the utilization of the resource comprises performing a plurality of the configured transactions, and adjusting at least one transaction parameter selected from the parameters consisting of: transaction amounts, transaction resource types, and transaction timing values.
19
The method of claim 18, wherein the adaptively improving the utilization of the resource comprises operating an artificial intelligence component comprising at least one of an expert system component, a machine learning component, or a neural network component.  
16
the adaptively improving the utilization of the resource comprises operating an artificial intelligence component comprising at least one of an expert system component, a machine learning component, or a neural network component.
20
The method of claim 16, wherein the transaction on the forward market for energy comprises one of buying or selling energy.  
17
 the transaction on the forward market for energy comprises one of buying or selling energy.
21
The method of claim 16, wherein the transaction on the forward market for energy comprises one of buying or selling energy credits.  
18
the transaction on the forward market for energy comprises one of buying or selling energy credits.
22
The method of claim 16, wherein the transaction on the forward market for energy comprises one of buying or selling energy storage capacity.  
19
the transaction on the forward market for energy comprises one of buying or selling energy storage capacity.
23
The method of claim 16, wherein improving the task outcome comprises improving an outcome selected from a group consisting of: utilization of energy credits, lower cost of operation, superior product or outcome delivery, lower network utilization, lower compute resource usage, and lower data storage usage.  
20
 improving the task outcome comprises improving an outcome selected from a group consisting of: utilization of energy credits, lower cost of operation, superior product or outcome delivery, lower network utilization, lower compute resource usage, and lower data storage usage.
24
The method of claim 16, wherein improving the task outcome comprises adaptively improving a cost of operation of the fleet of machines.  
21
 improving the task outcome comprises adaptively improving a cost of operation of the fleet of machines.
25
The method of claim 16, further comprising adaptively improving a forecast of a price on the forward market for energy of an energy resource corresponding to the aggregated resource requirement.  
22
 comprising adaptively improving a forecast of a price on the forward market for energy of an energy resource corresponding to the aggregated resource requirement.
26
The method of claim 16, further comprising interpreting historical external data from at least one external data source, and further adaptively improving the task outcome in response to the historical external data.  
23
interpreting historical external data from at least one external data source, and further adaptively improving the task outcome in response to the historical external data.
27
The method of claim 16, further comprising adaptively improving one of an aggregate output value of the machine or a cost of operation of the machine by performing a plurality of the configured transactions.
24
adaptively improving one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines by performing a plurality of the configured transactions.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of copending Application No. 16/698,368 in view of 16/696,448.
Claim
Instant App '375
Claim
Ref App 16696448
4
The system of claim 1, wherein at least one machine of the fleet of machines comprises a renewable energy resource.  
2
aggregate the renewable energy capacity of the subset of the fleet of machines.
15
The system of claim 4, further comprising a market forecasting circuit structured to predict a forward market price of an energy credit on the forward market for energy, wherein the energy credit comprises an energy credit type associated with the renewable energy resource.  
12
the renewable energy capacity for each machine of the subset of the fleet of machines, or the predicted forward market price of energy credits.

 
This is a provisional nonstatutory double patenting rejection.  It would have been obvious to one ordinarily skilled in the art to combine the limitations of '368 with '448 because one would be motivated to use renewable energy as renewable energy would enable machines to generate or store credits which could be monetized, to make energy usage more efficient.  For this reason one would be motivated to modify '368 with '448.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-15 are a system, which is a machine.
Claims 16-27 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 and 16, which are similar in scope, is defined as:
aggregate a resource requirement for a fleet of machines to perform a task, wherein the aggregated resource requirement comprises an energy credit requirement; access a forward market for energy; configure a transaction on the forward market for energy in response to the aggregated resource requirement; automatically solicit the configured transaction on the forward market for energy; and wherein the configured transaction is iteratively improved to improve a task outcome of the fleet of machines.

The abstract idea steps recited in claims 1 and 16 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	The steps can be performed mentally as follows.  First, one can aggregate a resource requirement mentally because one can add up mentally how much of a resource a fleet of machines need.  Then, one can access a forward market for energy by observing it.  Then, one can configure a transaction in response to the requirement mentally by writing the configuration on paper.  Then, one can solicit the transaction on the market mentally by writing the order and presenting the order to a broker.  Then, one can iteratively improve transactions by, over time, improving the transactions based on the outcome of the previous transactions.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 16 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system, comprising
a resource requirement circuit structured to
a controller, comprising: an artificial intelligence (AI) circuit structured to
a forward resource market circuit structured
a machine resource acquisition circuit
the Al circuit is further structured to
Claim 16 does not recite additional elements.
These elements are merely instructions to apply the abstract idea to a computer because a transaction enabling system and circuits are merely instructions to apply the abstract idea to a generic computer.  Further, an AI circuit is interpreted as an instruction to encode a circuit with AI but as this can be done in any way, this is merely an applied step.  This is because under a broadest reasonable interpretation a generic computer teaches a transaction enabling system (a computer can make transactions) and circuits are taught by code which performs the task they are further limited by in the claims.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The additional elements are carried over, and because they are taught by merely a generic computer they do not recite significantly more than the abstract idea.  See MPEP 2106.05(f).  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-15 and 17-27 either further define the abstract idea or further define the additional elements, such as the AI circuit, but in ways that are applied.  These claims do not integrate the abstract idea into a practical application nor do they define elements that, when combined, overcome the abstract idea of claims 1 and 16.  
Therefore, claims 1-27 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr, US PGPUB 2019/0165577 A1 in view of Lazaris, US PGPUB 2012/0150679 A1 ("Lazaris").  
Per claims 1 and 16, which are similar in scope, Carr teaches a transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the aggregated resource requirement comprises an energy credit requirement in par 038: "Among the power load resources, HVAC zone A and HVAC zone B are now both requesting 0.50 kWh of energy at a bid value of 8 and HVAC zone C is now requesting 0.50 kWh of energy at a bid value of 7. The updated energy values and bid values have been determined by the resource controller associated with each load in response to changes in the current or predicted environmental and operational state of each resource as well as the request feedback values."  Energy credit is taught in par 038 where the PV system is taught, which teaches photovoltaic system which generates energy credits because PV (solar) feeds back into the energy grid for credits.
	Carr then teaches a forward resource market circuit structured to access a forward market for energy in par 039: " Through this evaluation the control component has determined that the PV system is the only available power source and the total energy available is 1 kWh. The control component has also compared the bid value which the power storage battery has set for supplying power with the bid values at which the load resources, HVAC zone A, HVAC zone B and HVAC zone C, have set for demanding power. Since each of these load resources has a bid value greater than that of the storage battery, there is a potential match for power supply to any of these sources."
	 Carr then teaches a controller, comprising: an artificial intelligence (AI) circuit structured to configure a transaction on the forward market for energy in response to the aggregated resource requirement in par 044: " In certain forms of the second exemplary embodiment, the act of evaluating the power bids with the nanogrid controller to determine a resource control command comprises operating a neural network wherein the resource control command is structured as an axon associated with a plurality of dendrites, the plurality of dendrites representing one or more, environmental or equipment measurements and being structured to provide a weighted input to the axon, the axon being structured to determine a sum of the inputs and compare the sum to a threshold"
	Carr then teaches a machine resource acquisition circuit structured to automatically solicit the configured transaction on the forward market for energy; in par 044: "Certain forms comprise generating the power bids with the plurality of resource controllers; transmitting the power bids from the plurality of resource controllers to the nanogrid controller; receiving the resource control command with one or more of the plurality of resource controllers and in response thereto at least one of shedding or restoring one or more of the power loads; and receiving with the plurality of resource controllers the power bid feedback value and in response thereto generating one or more updated power bids and transmitting the one or more updated power bids to the nanogrid controller."
	Carr does not teach and wherein the Al circuit is further structured to iteratively improve the configured transaction to improve a task outcome of the fleet of machines.
	Lazaris teaches supplying energy needs to an intelligent electricity grid.  See abstract.
	Lazaris teaches and wherein the Al circuit is further structured to iteratively improve the configured transaction to improve a task outcome of the fleet of machines in par 0169: "Artificial neural networks therefore may perform a critical role in increasing and improving the efficiency of the present invention by, for example, heuristically assessing weather conditions at the deep-ocean location of the multi-resource offshore renewable energy installation 104 site to learn how to predict when weather conditions are most and least favorable for operation of a particular renewable resource component 116, and by heuristically assessing future trends in energy commodity prices to learn how to predict when pricing of commodities is most and least favorable for operation of the particular renewable resource component 116 and predict a range of prices at which commodities are to be both bought and sold, and combining the two concepts to further increase efficient performance within the present invention."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the iteratively improving to improve an energy task teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  Lazaris' teaching of using a neural network to improve getting energy to complete a task would make this possible.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 2, Carr and Lazaris teach the limitations of claim 1, above.  Carr further teaches a task selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement in par 039: " Through this evaluation the control component has determined that the PV system is the only available power source and the total energy available is 1 kWh. The control component has also compared the bid value which the power storage battery has set for supplying power with the bid values at which the load resources, HVAC zone A, HVAC zone B and HVAC zone C, have set for demanding power. Since each of these load resources has a bid value greater than that of the storage battery, there is a potential match for power supply to any of these sources."
	Per claims 3 and 21, which are similar in scope, Carr and Lazaris teach the limitations of claims 1 and 16, above.  Carr further teaches the transaction of energy on the forward market of energy comprises one of buying or selling energy credits in par 0017: "Block 212 receives power bids from a plurality of resource controllers such as the resource controllers associated with resources 130. Each of the power bids includes a power value and a bid value. The energy value indicates a magnitude of energy or power that a given resource controller is requesting or offering to provide."
	Per claim 4, Carr and Lazaris teach the limitations of claim 1, above.  Carr further teaches at least one machine of the fleet of machines comprises a renewable energy resource in par 019: " The resource control command may be configured to control resources such as resources 130 in a number of manners including shedding loads, restoring loads, turning a resource on or off, charging or discharging an energy storage resource, starting, stopping or changing the output or operation of a power generation resource, operating a renewable power generation resource at a maximum power point or curtailed mode."  See also par 010.  
	Per claims 5 and 23, Carr and Lazaris teach the limitations of claims 4 and 16, above.  Carr further teaches utilization of energy credits, lower cost of operation, superior product or outcome delivery, lower network utilization, lower compute resource usage, and lower data storage usage in par 020: "Each of the resource control commands is determined in response to an evaluation by block 214 whether and/or to what degree the power bid received from a resource will be satisfied. This determination may be structured to consider the availability and cost of power from a utility grid over a look-ahead operating horizon, the availability and cost of power from one or more electrical sources among resources 130 over the operating horizon, the energy values and bid values of each power bid received from a resource controller associated with one of resources 130 over the operating horizon, and one or more optimization criteria. In certain embodiments, the optimization criteria may include criteria to minimize energy of power cost. In certain embodiments the minimization of energy or power cost may be bounded by a threshold which provides a baseline minimal level of nanogrid operation."	Per claim 6, Carr and Lazaris teach the limitations of claim 1, above.  Carr further teaches a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the machines using a plurality of the configured transactions on the forward market for energy in par 021: " Block 214 may be configured to perform a variety of operations to determine the resource control commands appropriate to minimize system energy cost while also providing reliable nanogrid operation. In order to facilitate a comparison of different sets of resource control commands, each control action may be assigned a score that is scaled such that it can be compared against the score of all other actions. This score may be generated based on environmental, operational and equipment status information associated with each load. For example, the score for an HVAC load may be based on occupancy of the zone, solar radiation received by the zone, outdoor temperature, heat produced by equipment in the zone, and insulation quality of the zone, to name several examples. As a further example, the score for an energy storage unit might be influenced by state of charge, how frequently the unit has been charged or discharged in the recent past, and measurements indicating the health of the unit."
	Per claim 7, Carr and Lazaris teach the limitations of claim 1, above.  Carr then teaches the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component in par 044: "In certain forms of the second exemplary embodiment, the act of evaluating the power bids with the nanogrid controller to determine a resource control command comprises operating a neural network wherein the resource control command is structured as an axon associated with a plurality of dendrites, the plurality of dendrites representing one or more, environmental or equipment measurements and being structured to provide a weighted input to the axon, the axon being structured to determine a sum of the inputs and compare the sum to a threshold."
	Per claim 8, Carr and Lazaris teach the limitations of claim 6, above.  Carr then teaches the Al circuit further comprises a component selected from a list of components consisting of a machine learning component, an expert system component, and a neural network component in par 044: "In certain forms of the second exemplary embodiment, the act of evaluating the power bids with the nanogrid controller to determine a resource control command comprises operating a neural network wherein the resource control command is structured as an axon associated with a plurality of dendrites, the plurality of dendrites representing one or more, environmental or equipment measurements and being structured to provide a weighted input to the axon, the axon being structured to determine a sum of the inputs and compare the sum to a threshold."
	Per claim 9, Carr and Lazaris teach the limitations of claim 1, above.  Carr then teaches a market forecasting circuit structured to predict a forward market price of one of an energy credit or an energy resource on the forward market for energy, and wherein the configured transaction comprises a transaction of the one of the energy credit or the energy resource in par 0017: " In certain embodiments, a request for power or energy is indicated by a positive value and an offer to provide power or energy is indicated by a negative value or vice versa, however, other conventions for distinguishing requests and offers may also be utilized, such as the use of separate variables for requests and offers. In some embodiments, the energy value may be specified in terms of units of energy, e.g., kilowatt hours (kWh). In some embodiments, the energy value may be specified in terms of units of power, e.g., kilowatts (kW) and units of time may be associated with the power bid using a standardized time reference or duration reference parameter or assumption. In some embodiments the energy value may be expressed in terms of other units of energy or power, or in units which can be mapped, translated or scaled to units of energy or power."  See also par 023: "The market also receives bids for service from the loads, asking for a certain number of kWh and indicating what price each load is willing to pay for that service. The market then matches bids and offers until all bids for service have been fulfilled or there are no more offers for service which meet the desired price range for the bids. Regardless of the comparison or evaluation technique or techniques which are utilized, changing environmental and equipment status conditions may be updated and the updated values taken into account."
	Per claim 10, Carr and Lazaris teach the limitations of claim 9, above.   Carr does not teach the Al circuit is further structured to iteratively improve the prediction of the forward market price of the one of the energy credit or the energy resource.
	Lazaris teaches supplying energy needs to an intelligent electricity grid.  See abstract.
	Lazaris teaches the Al circuit is further structured to iteratively improve the prediction of the forward market price of the one of the energy credit or the energy resource in par 0169: "Artificial neural networks therefore may perform a critical role in increasing and improving the efficiency of the present invention by, for example, heuristically assessing weather conditions at the deep-ocean location of the multi-resource offshore renewable energy installation 104 site to learn how to predict when weather conditions are most and least favorable for operation of a particular renewable resource component 116, and by heuristically assessing future trends in energy commodity prices to learn how to predict when pricing of commodities is most and least favorable for operation of the particular renewable resource component 116 and predict a range of prices at which commodities are to be both bought and sold, and combining the two concepts to further increase efficient performance within the present invention."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the iteratively improving to improve an energy task teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 11, Carr and Lazaris teach the limitations of claim 1, above.  Carr further teaches a market forecasting circuit structured to predict a forward market price of an energy storage capacity on the forward market for energy in par 032: "Changes in the scenario described in connection with table 300 further illustrate how controls such as controls system 200 function using a transactive market approach. If the light dimming price were to be dropped, perhaps because several zones had become unoccupied, and reached a value below $0.05/kWh, then there would exist a total energy offer, between light dimming and PV energy, that the energy storage unit could be charged. The energy storage unit would then purchase energy from these two sources, and the 11 kWh from the remaining loads would all be provided by the grid. Alternatively, if the grid is not available, the remaining resources are capable of providing 12 kWh of energy, with a potential load of 13 kWh. Charging the energy storage requires a price below what is on offer, so it is not considered."
	Per claim 12, Carr and Lazaris teach the limitations of claim 11, above.  Carr does not teach the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve a utilization of the energy storage capacity in response to the historical external data.
	Lazaris teaches the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve a utilization of the energy storage capacity in response to the historical external data in par 052: "may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities, such as for example commodity price signals, or other conditions such as tariffs. These purchasing conditions may impose additional constraints on the amount and purchase price of each renewable energy resource 114. Purchasing conditions data may be available from a variety of sources--such as from an external database maintaining such requirements, or any other internal or external source. Regardless, the renewable energy resource pricing and conditions component 160 is responsible for accumulating this information and incorporating it into models for purchases of power relative to each renewable energy resource 114."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the external historical data teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 13, Carr and Lazaris teach the limitations of claim 11, above.  Carr does not teach the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve the prediction of the forward market price of the energy storage capacity on the forward market for energy.
	Lazaris teaches the Al circuit is further structured to interpret historical external data from at least one external data source, and to adaptively improve the prediction of the forward market price of the energy storage capacity on the forward market for energy in par 052: "may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities, such as for example commodity price signals, or other conditions such as tariffs. These purchasing conditions may impose additional constraints on the amount and purchase price of each renewable energy resource 114. Purchasing conditions data may be available from a variety of sources--such as from an external database maintaining such requirements, or any other internal or external source. Regardless, the renewable energy resource pricing and conditions component 160 is responsible for accumulating this information and incorporating it into models for purchases of power relative to each renewable energy resource 114."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the external historical data teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 14, Carr and Lazaris teach the limitations of claim 12, above.  Carr does not teach at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.
	Lazaris teaches at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source in par 061: "the renewable energy resource control component 212 uses output signals from each renewable energy resource control system 214 to forecast a power production capacity 148 of each renewable energy resource component 116 over the specific period of time. The specific period of time is communicated from the power settlement module 218 via the communications component 216. This power production capacity 148 forecast is a function of at least the operational availability of each renewable energy resource component 116 as indicated in output signals of the renewable energy resource control systems 214, and may also modulate those signals with the forecasted meteorological conditions and commodity pricing data relative to each renewable energy resource 114 at the multi-resource offshore renewable energy installation 120 that are communicated from the renewable resource efficiency component 210."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the data source teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 15, Carr and Lazaris teach the limitations of claim 4, above.  Carr does not teach a market forecasting circuit structured to predict a forward market price of an energy credit on the forward market for energy, wherein the energy credit comprises an energy credit type associated with the renewable energy resource.
	Lazaris teaches a market forecasting circuit structured to predict a forward market price of an energy credit on the forward market for energy, wherein the energy credit comprises an energy credit type associated with the renewable energy resource in par 058: "The communications component 224 facilitate the use of the one or more external computing networks 154 that allow the renewable resource efficiency component 210 to access the one or more energy commodity trading platforms 160, the one or more meteorological weather platform or site 162, and the one or more purchasing conditions database 164 to accomplish forecasts of commodity price data and meteorological conditions. It is also possible that the operator of the multi-resource offshore renewable energy installation 104 may buy, sell, or trade, financial instruments allowing the power generation module 208 to hedge, or control, exposure to price fluctuations in the commodity price data for each renewable energy resource 114 over the specific period of time."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market and energy credit type teaching of Carr with the data source teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  Lazaris' teaching of using a neural network to improve getting energy to complete a task would make this possible.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 17, Carr and Lazaris teach the limitations of claim 16, above.  Carr further teaches adaptively improving a utilization of a resource corresponding to the aggregated resource requirement in par 020: "This determination may be structured to consider the availability and cost of power from a utility grid over a look-ahead operating horizon, the availability and cost of power from one or more electrical sources among resources 130 over the operating horizon, the energy values and bid values of each power bid received from a resource controller associated with one of resources 130 over the operating horizon, and one or more optimization criteria. In certain embodiments, the optimization criteria may include criteria to minimize energy of power cost. In certain embodiments the minimization of energy or power cost may be bounded by a threshold which provides a baseline minimal level of nanogrid operation."
	Per claim 18, Carr and Lazaris teach the limitations of claim 17, above.  Carr further teaches the adaptively improving the utilization of the resource comprises performing a plurality of the configured transactions, and adjusting at least one transaction parameter selected from the parameters consisting of: transaction amounts, transaction resource types, and transaction timing values in par 32 where transaction amounts are taught: " If the light dimming price were to be dropped, perhaps because several zones had become unoccupied, and reached a value below $0.05/kWh, then there would exist a total energy offer, between light dimming and PV energy, that the energy storage unit could be charged. The energy storage unit would then purchase energy from these two sources, and the 11 kWh from the remaining loads would all be provided by the grid. Alternatively, if the grid is not available, the remaining resources are capable of providing 12 kWh of energy, with a potential load of 13 kWh. Charging the energy storage requires a price below what is on offer, so it is not considered. The PV energy, as the lowest price source, provides 1.7 kWh, then the energy storage unit discharges 2 kWh. The lights dim, providing 0.3 kWh, and the remaining 7 kWh are provided by the generator."
	Per claim 19, Carr and Lazaris teach the limitations of claim 18, above.  Carr further teaches the adaptively improving the utilization of the resource comprises operating an artificial intelligence component comprising at least one of an expert system component, a machine learning component, or a neural network component in par 044: "In certain forms of the second exemplary embodiment, the act of evaluating the power bids with the nanogrid controller to determine a resource control command comprises operating a neural network wherein the resource control command is structured as an axon associated with a plurality of dendrites, the plurality of dendrites representing one or more, environmental or equipment measurements and being structured to provide a weighted input to the axon, the axon being structured to determine a sum of the inputs and compare the sum to a threshold.  Certain forms comprise generating the power bids with the plurality of resource controllers; transmitting the power bids from the plurality of resource controllers to the nanogrid controller; receiving the resource control command with one or more of the plurality of resource controllers and in response thereto at least one of shedding or restoring one or more of the power loads; and receiving with the plurality of resource controllers the power bid feedback value and in response thereto generating one or more updated power bids and transmitting the one or more updated power bids to the nanogrid controller."
	Per claim 20, Carr and Lazaris teach the limitations of claim 16, above.  Carr further teaches the transaction on the forward market for energy comprises one of buying or selling energy in par 033: " The objective of the optimization is to maximize the number of loads that are serviced while minimizing the actual cost of energy paid to the utility, which additional constraints such as ensuring that critical loads stay online even at the expense of secondary loads."
	Per claim 22, Carr and Lazaris teach the limitations of claim 16, above.  Carr further teaches the transaction on the forward market for energy comprises one of buying or selling energy storage capacity in par 032: "Changes in the scenario described in connection with table 300 further illustrate how controls such as controls system 200 function using a transactive market approach. If the light dimming price were to be dropped, perhaps because several zones had become unoccupied, and reached a value below $0.05/kWh, then there would exist a total energy offer, between light dimming and PV energy, that the energy storage unit could be charged. The energy storage unit would then purchase energy from these two sources, and the 11 kWh from the remaining loads would all be provided by the grid. Alternatively, if the grid is not available, the remaining resources are capable of providing 12 kWh of energy, with a potential load of 13 kWh. Charging the energy storage requires a price below what is on offer, so it is not considered."
	Per claim 24, Carr and Lazaris teach the limitations of claim 16, above.  Carr further teaches improving the task outcome comprises adaptively improving a cost of operation of the fleet of machines in par 020: "Each of the resource control commands is determined in response to an evaluation by block 214 whether and/or to what degree the power bid received from a resource will be satisfied. This determination may be structured to consider the availability and cost of power from a utility grid over a look-ahead operating horizon, the availability and cost of power from one or more electrical sources among resources 130 over the operating horizon, the energy values and bid values of each power bid received from a resource controller associated with one of resources 130 over the operating horizon, and one or more optimization criteria. In certain embodiments, the optimization criteria may include criteria to minimize energy of power cost. In certain embodiments the minimization of energy or power cost may be bounded by a threshold which provides a baseline minimal level of nanogrid operation."
	Per claim 25, Carr and Lazaris teach the limitations of claim 16, above.   Carr does not teach adaptively improving a forecast of a price on the forward market for energy of an energy resource corresponding to the aggregated resource requirement.
	Lazaris teaches supplying energy needs to an intelligent electricity grid.  See abstract.
	Lazaris teaches adaptively improving a forecast of a price on the forward market for energy of an energy resource corresponding to the aggregated resource requirement in par 0169: "Artificial neural networks therefore may perform a critical role in increasing and improving the efficiency of the present invention by, for example, heuristically assessing weather conditions at the deep-ocean location of the multi-resource offshore renewable energy installation 104 site to learn how to predict when weather conditions are most and least favorable for operation of a particular renewable resource component 116, and by heuristically assessing future trends in energy commodity prices to learn how to predict when pricing of commodities is most and least favorable for operation of the particular renewable resource component 116 and predict a range of prices at which commodities are to be both bought and sold, and combining the two concepts to further increase efficient performance within the present invention."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the iteratively improving to improve an energy task teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues. For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 26, Carr and Lazaris teach the limitations of claim 16, above.  Carr does not teach interpreting historical external data from at least one external data source, and further adaptively improving the task outcome in response to the historical external data.
	Lazaris teaches interpreting historical external data from at least one external data source, and further adaptively improving the task outcome in response to the historical external data in par 052: "may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities, such as for example commodity price signals, or other conditions such as tariffs. These purchasing conditions may impose additional constraints on the amount and purchase price of each renewable energy resource 114. Purchasing conditions data may be available from a variety of sources--such as from an external database maintaining such requirements, or any other internal or external source. Regardless, the renewable energy resource pricing and conditions component 160 is responsible for accumulating this information and incorporating it into models for purchases of power relative to each renewable energy resource 114."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the external historical data  and adaptively improving outcome teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Per claim 27, Carr and Lazaris teach the limitations of claim 16, above.  Carr does not teach adaptively improving one of an aggregate output value of the machine or a cost of operation of the machine by performing a plurality of the configured transactions.
	Lazaris teaches adaptively improving one of an aggregate output value of the machine or a cost of operation of the machine by performing a plurality of the configured transactions in par 052: "may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities, such as for example commodity price signals, or other conditions such as tariffs. These purchasing conditions may impose additional constraints on the amount and purchase price of each renewable energy resource 114. Purchasing conditions data may be available from a variety of sources--such as from an external database maintaining such requirements, or any other internal or external source. Regardless, the renewable energy resource pricing and conditions component 160 is responsible for accumulating this information and incorporating it into models for purchases of power relative to each renewable energy resource 114."  See par 052 for plurality of transactions: "Additionally, power customers 112, and the intelligent power distribution network 102 itself, may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy aggregate and commodity teaching of Carr with the improving output of machine with plurality of transactions teaching of Lazaris because Lazaris teaches the following improvement:
there exists a strong need for improved systems and methods of producing, transmitting, distributing and delivering energy so that the needs of power customers can be satisfied from renewable energy sources. There is also a strong and increasing need for clean, reliable, efficient sources of power that are not dependent on geopolitical issues and which maximize the availability of renewable resources to deliver power in real-time as needed and instructed by "smart" electricity grids.

Par 009.  One ordinarily skilled would be motivated to modify Carr with Lazaris so that power customers could be satisfied by renewable energy sources and to be independent from geopolitical issues.  For these reasons, one would be motivated to modify Carr with Lazaris.  
	Therefore, claims 1-27 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant but is not relied upon in the above rejection:
	Baltaoglu et al., "Algorithmic Bidding for Virtual Trading in Electricity Markets," IEEE Journal of Latex Class Files Vol 14 No 8 [online] published August 2015.
	Teaches on page 4 a learning algorithm to bid on electricity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689